September 28, 1999



Ms. Katherine A. Thomas, M.N., R.N.             Opinion No. JC-0117
Executive Director
Board of Nurse Examiners                        Re: Whether the Board of Nurse Examiners may
   for the State of Texas                       regulate the selection      and administration      of
P.O. Box 430                                    anesthesia and the care of an anesthetized patient by
Austin, Texas 78767-0430                        a certified registered nurse anesthetist, and related
                                                question (RQ-1143)



Dear Ms. Thomas:

         The Board of Nurse Examiners has, “for many years,” considered the selection and
administration of anesthesia and the care of an anesthetized patient by a certified registered nurse
anesthetist (a “CRNA”) to be the practice of professional nursing rather than the delegated practice
of medicine “requiring oversight/supervision   by a physician.” Letter from Penny Puryear Burt, Of
Counsel, Board of Nurse Examiners for the State of Texas, to Honorable Dan Morales, Attorney
General (June 5, 1998) (on tile with Opinion Committee) [hereinafter “Board Letter of 6/5/98”].
You ask whether the Board’s construction is correct. We conclude that your construction is correct
only inpart. Under theNursing Practice Act, see Act ofMay 13,1999,76th Leg., R.S., ch. 388,§ 1,
sets. 301.001-555, 1999 Tex. Sess. Law Serv. 1431, 1665-98 (to be codified at TEX. Oct. CODE
ANN.,ch. 30l),andundertheMedicalPracticeAct,seeid.,            § 1, sets. 151.001-165.160,1999   Tex.
Sess. Law Serv. 1431, 1461-1528 (to be codified at TEX. Oct. CODE ANN., chs. 151-165), the
practice of professional nursing includes the selection and administration of anesthesia and the care
of an anesthetized patient by a CRNA, but only when those tasks are delegated by a physician.
Accordingly, we generally conclude that the Board ofNurse Examiners has authority to regulate the
selection and administration of anesthesia and the care of an anesthetized patient by a CRNA. We
further conclude that neither the Nursing Practice Act nor the Medical Practice Act requires a
physician to delegate the selection or administration of anesthesia or the care of an anesthetized
patient. If a physician does so, however, the delegating physician is not required as a matter of law
to directly supervise the CRNA, but he or she may choose to do so. We discuss limitations on this
authority more fully below.

        The Nursing Practice Act, articles 45 13 to 4528 of the Revised Civil Statutes, was repealed
and reenacted by the Seventy-sixth Legislature as chapter 301 ofthe Texas Occupations Code. See
Act of May 13, 1999; 76th Leg., R.S., ch. 388,s 1, sets. 301.001-,555, 1999 Tex. Sess. Law Serv.
1431, 1665-98; id. 3 6(a), 1999 Tex. Sess. Law Serv. at 2439-40 (repealing articles 4513-4528).
Ms. Katherine A. Thomas, M.N., R.N. - Page 2            (JC-0117)




Similarly, the Medical Practice Act, article 4495b of the Revised Civil Statutes, was repealed and
reenacted by the Seventy-sixth Legislature as chapters 15 1 to 165 of the Texas Occupations Code.
See id. 4 1, sets. 151.001-165.160, 1999 Tex. Sess. Law Serv. at 1461-1528; id. 4 6(a), 1999 Tex.
Sess. Law Serv. at 2439-40 (repealing article 4495b). For ease of citation, this opinion will refer to
the provisions of these acts as they will be codified in the Occupations Code.

         In the Board’s view, when anesthesia is selected and administered by a CRNA, it is within
the practice ofnmsing and need not be supervised by a physician. See Board Letter of6/5/98, supra.
By contrast, in the view of the physicians’ organizations from which we have received briefing
(Texas Medical Association, Texas State Board of Medical Examiners, American Society of
Anesthesiologists,   and Texas Society of Anesthesiologists),      the selection and administration of
anesthesia is a medical practice that may be delegated to a CRNA provided that the physician
“provides proper supervision.” Letter from Donald P. Wilcox, General Counsel, & C. J. Francisco,
III, Senior Counsel, Texas Medical Association, to Honorable Dan Morales, Attorney General
(July 23,1998); see also Letter from Vernon L. Ryan, M.D., Chairman, Standing Orders Committee,
Texas State Board of Medical Examiners, to Honorable Dan Morales, Attorney General
(Sept. 9, 1998); Letter from Michael Scott, Esq., Director, Governmental            and Legal Affairs,
American Society of Anesthesiologists        (“ASA”), to Ms. Sarah Shirley, Office of the Attorney
General (July 30, 1998) [hereinafter “ASA Letter of 7/30/98”]; Letter from John M. Zerwas, M.D.,
Texas Society of Anesthesiologists       (“TSA”), to Fellow Member of the TSA (Jan. 3 1, 1997). (All
letters are on tile with the Opinion Committee.)       As the American Society of Anesthesiologists
states, a nurse anesthetist is “qualified to perform certain fimctions in connection with the patient’s
treatment, such as monitoring and technical delivery, provided that the anesthesiologist or other
physician remains available to the patient.” ASA Letter of 7130198, supua, at 5.

        The contrasting views present, in truth, two issues: first, whether the selection and
administration of anesthesia and maintenance of an anesthetized patient by a CRNA is the practice
of medicine, properly regulated by the Board of Medical Examiners, or the practice of nursing,
properly regulated by the Board; and second, the degree to which a physician who chooses to
delegate anesthesia-related tasks must, under the Nursing Practice Act and the Medical Practice Act,
supervise the CRNA to whom the tasks have been delegated. We consider these issues separately.

        We begin by examining the breadth of the practice ofprofessional nursing under the Nursing
Practice Act. Among other things, the Board of Nurse Examiners is authorized to “determine
whether an act constitutes the practice of professional nursing” consistent with the Nursing Practice
Act. TEX. OCC. CODE ANN. § 301.15 l(4). The practice ofprofessional nursing is defined to include
the performance of certain acts delegated by a physician:

                         “Professional nursing”means the performance for compensa-
                tion of an act that requires substantial specialized judgment and skill,
                the proper performance        of which is based on knowledge and
                applicationoftheprinciples     ofbiological,physical,  and social science
                as acquired by a completed course in an approved school of
Ms. Katherine A. Thomas, M.N., R.N.           Page 3      (JC-0117)




               professional nursing. The term does not include acts of medical
               diagnosis or prescription of therapeutic or corrective measures.
               Professional nursing involves:




                        (G) the performance of an act delegated by a physician under
                Section 157.052, 157.053, 157.054, 157.058, or 157.059.

Id. 5 301.002(2)(G). The Board of Nurse Examiners is also required to adopt rules to “approve a
registered nurse as an advanced practice nurse.” Id. 5 301.152(b)(2). The terms “advanced nurse
practitioner” and “advanced practice nurse,” which have the same meaning, may include a CRNA.
Id. 5 301.152(a).

        The Medical Practice Act creates the Texas State Board of Medical Examiners to regulate
the practice of medicine in this state. See id. $5 152.001-,059, 153.001-,055. Under that act, a
person practices medicine when the person diagnoses, treats, or offers to treat “a mental or physical
disease or disorder or a physical deformity or injury by any system or method, or . attempt[s] to
effect cures of those conditions” either (1) while professing to be a physician or a surgeon or (2) for
direct or indirect compensation. Id. 5 15 1.002( 13) (defining “[plracticing medicine”). Nevertheless,
the Medical Practice Act does not apply to a properly licensed registered or vocational nurse
“engaged strictly in the practice ofnursing in accordance with the applicable licensing acts and other
laws ofthis state.” Id. 5 151.052(a)(4).

        Chapter 157 ofthe Occupations Code describes circumscribed situations inwhich a physician
maydelegateparticular   tasks. Section 157.058 explicitly allows a physician to delegate anesthesia-
related services to a CRNA in certain settings:

                    (a) In a licensed hospital or ambulatory surgical center, a
                physician may delegate to a certified registered nurse anesthetist the
                ordering of drugs and devices necessary for the nurse anesthetist to
                administer an anesthetic or an anesthesia-related service ordered by
                the physician.

                    (b) The physician’s order for anesthesia or anesthesia-related
                services is not required to specify a drug, dose, or administration
                technique.

                     (c)   Pursuant to the physician’s order and in accordance with
                facility    policies or medical staff bylaws, the nurse anesthetist may
                select,    obtain, and administer those drugs and apply the medical
                devices     appropriate to accomplish the order and maintain the patient
                within     a sound physiological status.
Ms. Katherine A. Thomas, M.N., R.N. - Page 4              (JC-0117)




                     (d) This section shall be liberally construed to permit the full use
                 of safe and effective medication orders to use the skills and services
                 of certified registered nurse anesthetists.

Id. 5 157.058.

        The Board of Nurse Examiners has adopted rules defining the practice of CRNAs. Under
the Board’s rules, a CRNA may select, obtain, and administer anesthesia and anesthesia-related
services in certain facilities in accordance with a physician’s order if the facility policy or medical
staff bylaws permit it:

                     (a) In a licensed hospital or ambulatory surgical center,
                 consistent with facility policy or medical staff bylaws, a nurse
                 anesthetist may select, obtain and administer drugs, including
                 determination of appropriate dosages, techniques and medical devices
                 for their administration    and in maintaining the patient in sound
                 physiologic status pursuant to a physician’s order for anesthesiaor an
                 anesthesia-related  service. This order need not be drug-specific,
                 dosage specific, or administration-technique   specific.

                      (b) Pursuant to a physician’s order for anesthesia or an
                 anesthesia-related service, the nurse anesthetist may order anesthesia-
                 related medications during perianesthesia periods in the preparation
                 for or recovery from anesthesia. Another RN may carry out these
                 orders.

                     (c) In providing anesthesia or anesthesia-related      service, the
                 nurse anesthetist shall select, order, obtain and administer drugs
                 which fall within categories of drugs generally utilized for anesthesia
                 or anesthesia-related   services and provide the concomitant        care
                 required to maintain the patient in sound physiologic status during
                 those experiences.

22 TEX. ADMIN. CODE        4 222.6 (1999) (Texas Board Of Nurse Examiners,           Advanced   Practice
Nurses).

        The practice ofprofessional musing, subject to the Nursing Practice Act, and the practice of
medicine, subject to the Medical Practice Act, overlap. See Tex. Att’y Gen. Op. Nos. MW-318
(1981) at 3, H-1295 (1978) at 2, H-27 (1973) at 3-4. Thus, even though selecting and administering
anesthesia and maintaining an anesthetized patient may be within the scope of the practice of
medicine, see TEX. OCC. CODE ANN. $ 151.002(13) (defining “[plracticing medicine”); McKinney
V. Tromiy, 386 S.W.2d 564, 565 (Tex. Civ. App.-Tyler 1964, writ refd n.r.e.) (stating that
administration of anesthesia constitutes practice of medicine); STEDMAN’S MEDICAL DICTIONARY
Ms. Katherine A. Thomas, M.N., R.N. - Page 5           (JC-0117)




81 (26th ed. 1995) (defining “anesthesiology”); cf: Denton Reg’lMed. Ctr. v. LaCroix, 947 S.W.2d
941,943 (Tex. App.-Fort Worth 1997, pet. dism’d by agr.) (stating evidentiary finding in that case
that practice of anesthesia is “specialized practice of medicine”), the tasks also may be within the
scope of professional nursing. Insofar as a task is within the scope of practice of professional
nursing when performed by a professional nurse, it is subject to regulation by the Board of Nurse
Examiners, not the Board of Medical Examiners. This is true even though the task is within the
scope of the practice of medicine when performed by a physician and, in that instance, is subject to
regulation by the Board of Medical Examiners.

         A CRNA who acts under a physician’s order for “general anesthesia” does not practice
medicine.     See Drennan v. Community Health Znv. Corp., 905 S.W.2d 811, 825-26 (Tex.
App.-Amarillo     1995, writ denied). The plaintiff in Drennan alleged in part that a CRNA illegally
practiced medicine without a license by securing a particular drug without a written prescription or
standing order. See id. at 822. The court rejected the plaintiffs claim: “It suffices, for the purpose
of this contention, to state that [the CRNA’s] services were engaged by [a physician], who was
authorized to delegate to [the CRNA], by order, the act of administering or providing the
anesthesia.” Id. (citing TEX. REV. CIV. STAT. ANN. art. 4495b, 5 3.06(d) (Vernon Supp. 1995),
repealed by Act ofMay 13,1999,76th Leg., R.S., ch. 388,§ 6(a), 1999 Tex. Sess. Law Serv. 1431,
2439-40, and to be recodified at chapter 157 of the Texas Occupations Code, see id. 5 1, sets.
 157.001-.101,1999 Tex. Sess. Law Serv. at 1490-98). While Drennan concludes that the selection
and administration of anesthesia is not the practice ofmedicine when those acts have been delegated
to a CRNA, neither it nor any other Texas court case affirmatively considers whether the selection
and administration of anesthesia and maintenance of an anesthetized patient by a CRNA are within
the scope of professional nursing.

         We believe that these tasks are within the practice ofnursing for a CRNA, but only when the
tasks are properly delegated to the CRNA by a physician. The Medical Practice Act authorizes a
CRNA, “[p]ursuant to the physician’s order and in accordance with facility policies or medical staff
bylaws,” to “select, obtain, and administer” an anesthetic and to “maintainthe patient within a sound
physiological status.” See TEX. Oct. CODE ANN. 5 157.058(c). Consistently with the Medical
Practice Act, the Nursing Practice Act explicitly defines the term “professional nursing” to include
the selection and administration of anesthesia when delegated by a physician under section 157.058
of the Occupations Code. Id. 5 301.002(2)(G).        In that regard, the Medical Practice Act excepts
from its coverage professional nurses practicing strictly within the Nursing Practice Act. See id.
§ 15 1.052(4).

         The Board of Nurse Examiners accordingly may regulate the selection and administration
of anesthesia by a CRNA to whom a physician has delegated “the ordering of drugs and devices
necessary.     to administer” anesthesia, id. 5 157.058(a), even though the functions are the practice
of medicine under the Medical Practice Act and are subject to regulation by the Board of Medical
Examiners when performed by a physician. Cf: Tex. Att’y Gen. Op. Nos. DM-443 (1997) at 2
(concluding that both Board of Medical Examiners and Board of Physical Therapy Examiners have
authority to regulate needle electromyography); DM-423 (1996) at 1,4 (concluding that hyperbaric
Ms. Katherine A. Thomas, M.N., R.N. - Page 6             (JC-0117)




oxygen therapy may be practice of medicine and subject to regulation by Board of Medical
Examiners and also may be practice of podiatry and subject to regulation by Board of Podiatric
Medical Examiners). This dichotomy enables the licensing agency with authority over the particular
profession at issue to regulate the practice of that profession.        Hence, a CRNA practicing in
accordance with a proper delegation from a physician is within the scope of the practice of nursing
and is subject to the board that regulates the practice of nursing, while a physician, practicing within
the scope of the practice of medicine, is subject to the body that regulates the practice of medicine.

          Further, we believe a court would find that the Board of Nurse Examiner’s rule authorizing
a CRNA to select, obtain, and administer anesthesia and anesthesia-related             services in certain
facilities and in accordance with a physician’s order, if facility policy or medical staffbylaws permit
it, see 22 TEX. ADMIN. CODE 5 222.6 (1999) (Texas Board of Nurse Examiners, Advanced Practice
Nurses), reasonably construes the Nursing Practice Act. A regulatory determination by the Board
of Nurse Examiners that a particular practice constitutes the practice of nursing will be upheld by
a court so long as the regulatory interpretation of the Nursing Practice Act is reasonable. See TEX.
OCC. CODE ANN. 3 301.151(4) (requiring Board’s determination             that certain practice constitutes
practice ofnursing to accord with Act); see also TarrantAppraisalDist. Y.Moore, 845 S.W.2d 820,
823 (Tex. 1993) (stating that reasonable construction of statute by administrative agency charged
with its enforcement is entitled to “serious consideration”); State v. Evangelical Lutheran Good
Samaritan Sot Jo, 981 S.W.2d 509, 513 (Tex. App.-Austin 1998, no pet.) (stating that reasonable
construction of statute by administrative       agency charged with its enforcement is entitled to
“substantial weight”). We believe this rule is reasonable, particularly in view of the fact that it
approximates the language of section 157.058 ofthe Occupations Code. In addition, assuming that
a physician’s order is the means by which a physician delegates authority to a CRNA under section
 157.058 of the Occupations Code, therule appears consistent with theBoard ofMedical Examiners’
rule on delegation to a CRNA, see 22 TEX. ADMIN. CODE 5 193.6(k)(l) (1999) (Texas Board of
Medical Examiners).

         Finally, section 157.058(d) of the Occupations Code directs us liberally to construe a
physician’s authority to delegate anesthesia-related tasks to a CRNA “to permit the full use of safe
and effective medication orders to use the skills and services of certified registered nurse
anesthetists.” TEX. Oct. CODE ANN. 5 157.058(d). The Medical Practice Act thus contemplates
the full use of CRNAs, exempts CRNAs from the Medical Practice Act in executing anesthesia-
related tasks that are within the scope of the practice of nursing, and, we think, leaves the regulation
of such tasks as performed by CRNAs to the Board of Nurse Examiners. Of course, a physician
need not delegate the selection or administration of anesthesia or the maintenance of an anesthetized
patient in the first place.

         The fact that the provision of anesthesia-related services performed by a CRNA is witbin the
practice of nursing and subject to regulation by the Board of Nurse Examiners does not bear on the
extent to which a physician who chooses to delegate anesthesia-related tasks must supervise a
CRNA’s performance.        We conclude that the Medical Practice Act does not require a physician to
directly superintend a CRNA in the performance of delegated anesthesia-related tasks. Nor, on the
Ms. Katherine A. Thomas, M.N., R.N. - Page 7            (X-0117)




other hand, does it absolve a physician of responsibility for an imprudent delegation.     See id.
5 157.060 (stating that physician may not be liable for act of advanced practice nurse to whom
physician delegated tasks unless physician had reason to believe nurse was incompetent to perform
delegated act).

         The Medical Practice Act permits a physician to delegate anesthesia-related tasks to a CRNA
without reference to supervision.     Section 157.058 of the Occupations Code expressly allows a
physician in a licensed hospital or ambulatory surgical center setting to “delegate” the ordering of
drugs and devices to a CRNA. Id. 5 157.058. Nothing in either the Nursing Practice Act or the
Medical Practice Act requires a physician to “supervise” a CRNA’s performance under section
157.058 of the Occupations Code. By contrast, other sections ofthe Medical Practice Act expressly
mandate physician supervision of delegated functions. For example, a registered nurse who carries
out a prescription drug order upon a delegation under section 157.052(c) of the Occupations Code
must have “adequate physician supervision.” Id. $ 157.052(c); see also id. 5 157.052(e) (requiring
and defining “adequate physician supervision”). Likewise, a physician may delegate to an advanced
nurse practitioner “acting under adequate physician supervision whose practice is facility-based at
a licensed hospital or licensed long-term care facility, the administration or provision of a drug and
the carrying out or signing of a prescription drug order” in certain limited circumstances.         Id.
5 157.054 (emphasis added). And a physician may delegate to a pharmacist “acting under adequate
physician supervision the performance of specific acts of drug therapy management.”                 Id.
$ 157.101(b) (emphasis added); see&o id. 3 157.101(c) (defIning“adequatephysiciansupervision”
of a pharmacist).

         The legislature’s choice of the word “delegate” as opposed to, and without reference to,
“supervise” in section 157.058 of the Occupations Code indicates that a physician may less directly
oversee a CRNA’s performance than a physician who has delegated tasks under other subdivisions
of the Medical Practice Act. While the term “supervise” indicates “general oversight over, to
superintend or to inspect,” BLACK’S LAW DICTIONARY1299 (5th ed. 1979); accord XVII OXFORD
ENGLISH DICTIONARY 245 (2d ed. 1989) (defining “supervise”), the term “delegate” denotes a
deputization of one person, e.g., a CRNA, to act as the agent of the other, e.g., the physician, see
BLACK’S LAW DICTIONARY383 (5th ed. 1979) (defining “delegate” and “delegation”); accord IV
OXFORD ENGLISH DICTIONARY 411 (2d ed. 1989) (defining “delegate”).                  Moreover, section
 157.058(b) specifies that the physician’s order need not “specify a drug, dose, or administration
technique,” and section 157.058(d) directs us liberally to construe the section to utilize the skills and
services of CRNAs. TEX. OCC. CODE ANN. $ 157.058. All of these factors favor our reading that
a physician who properly delegates anesthesia-related tasks to a CRNA is not required, as a matter
of law, by the Medical Practice Act to supervise the CRNA’s performance of those tasks.

         Consequently, section 157.058 does not require that aphysiciandirectly supervise aCRNA’s
selection and administration of the anesthesia. Rather, the extent of physician involvement is left
to the physician’s professional judgment in light of other relevant federal and state laws, facility
policies, medical staffbylaws, and ethical standards. See id. $3 157.001, ,007, .058. For example,
federal regulations limiting medicare coverage and conditioning hospital participation in medicare
Ms. Katherine A. Thomas, M.N., R.N. - Page 8            (JC-0117)




and medicaid programs currently require a CRNA to be supervised by the operating physician when
the CRNA administers anesthesia. See 42 C.F.R. $5 416,42(b)(2), 482.52(a)(4), 485.639(c)(l)(v),
(2) (1998) (requiring, for certain purposes, CRNA to be under operating physician’s supervision
when administering anesthesia). Under state law, a CRNA may not administer an anesthetic that is
a controlled substance outside the presence of a physician. See TEX. HEALTH& SAFETYCODEANN.
$5 481,002(1)(A), .071(a) (vemon 1992) (detining“administer”        to require agent to apply controlled
substance in presence of physician; prohibiting physician from causing controlled substance to be
administered under physician’s “direction and supervision” except for valid medical purpose and in
course ofmedical practice). Nor may a CRNA obtain an anesthetic that is a dangerous drug unless
a physician has listed that CRNA as the physician’s designated agent. See id. $5 483.001(4), .022(a)
(Vernon Supp. 1999) (defining “designated agent”; requiring physician to name each designated
 agent in writing). In addition, a physician who delegates professional medical acts to aperson whom
the physician knows or should know is unqualified to perform the acts may be disciplined. See TEX.
Oct. CODEANN. 5 164,053(a)(9). In sum, the authority to delegate provided by theNursing Practice
 Act and section 157.058 of the Occupations Code does not eliminate the need to comply with all
 other applicable statutes, regulations, bylaws, and ethical standards.

        While section 157.058 authorizes a physician to delegate to a CRNA without requiring direct
physician oversight, a physician is never required to do so. If a physician is concerned about a
CRNA’s ability to perform a delegated task or simply wishes to limit the delegation, the physician
retains the authority to refrain from delegating or to limit the delegation.

          We have considered a CRNA’s authority to select and administer anesthesia and to maintain
an anesthetized patient in a licensed hospital or ambulatory surgical center, and the Board’s
jurisdiction to regulate CRNAs in the execution ofthat authority, in light of section 157.058 of the
 Occupations Code because that subsection is most directly applicable to CRNAs. Your question,
however, is not expressly limited to a CRNA’s authority to administer anesthesia in a hospital or
 surgical setting under section 157.058. It is possible that a CRNA may in fact be called upon to
 administer anesthesia in another setting, such as a physician’s office. Other sections of chapter 157,
 subchapter B may authorize a CRNA to administer anesthesia in settings other than a hospital or
 ambulatory surgical center. For example, a CRNA may perform delegated medical acts under
 section 157.001, or a CRNA may administer dangerous drugs, which may include anesthesia, see
 TEX.HEALTH&SAFETYCODEANN.§~~~.OO~(~)(V ernon Supp. 1999) (defining “dangerous drug”),
 in a physician’s office under section 157.002. Under section 157.052(c) of the Occupations Code,
 a nurse acting under “adequate physician supervision” may administer a prescription drug at a site
 serving a medically underserved population.       See TEX. OCC. CODE ANN. 5 157.052 (requiring
 protocols, defining “adequate physician supervision” and “site serving a medically underserved
 population”).

         But only those acts delegatedunder section 157.052,157.053,157.054,157.058,   or 157.059
of the Occupations Code are within the scope of professional nursing. See id. 5 301.002(2)(G)
(defining “professional nursing” to include performance of all acts delegated by physician under
section 157.052, 157.053, 157.054, 157.058, or 157.059 of Occupations Code). Accordingly, in
Ms. Katherine A. Thomas, M.N., R.N. - Page 9         (JC-0117)




addition to the administration of anesthesia under section 157.058, the Board of Nurse Examiners
also may regulate the administration of anesthesia that may occur under sections 157.052, 157.053,
157.054, and 157.059, but not under any other subsection of the Medical Practice Act. Unlike the
administration   of anesthesia under section 157.058, however, sections 157.052, 157.053, and
157,054 expressly require that a physician adequately supervise the nurse’s performance. Section
157.059, regarding the delegation of certain obstetrical services, requires that the physician be
adequately available for access to medical care. Id. 5 157.059(d).
Ms. Katherine A. Thomas, M.N., R.N. - Page 10          (JC-0117)




                                       SUMMARY

                      The Board of Nurse Examiners may regulate the selection
              and administration of anesthesia and the maintenance of anesthetized
              patients by certified registered nurse anesthetists where anesthesia-
              related tasks have been delegated by a physician under section
              157.058 ofthe Occupations Code. Section 157.058 does not require
              that a physician directly supervise the CRNA’s selection and
              administration of the anesthesia. Rather, the extent of physician
              involvement is left to the physician’s professional judgment in light
              of other federal and state laws, facility policies, medical staff bylaws,
              and ethical standards.




                                               Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

 CLARK KENT ERVIN
 Deputy Attorney General - General Counsel

 ELIZABETH ROBINSON
 Chair, Opinion Committee

 Kymberly K. Oltrogge
 Assistant Attorney General - Opinion Committee